Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 07/30/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. US Pub 2021/0368367(hereinafter “Jiang”).
Regarding claim 1
Jiang discloses a method for wireless communications at a wireless device (e.g. “UE 11” in Fig. 1), comprising:
monitoring a downlink control channel (i.e. PDCCH) for in-band control information from a base station (e.g. “base station 12” in Fig. 1) according to a first monitoring periodicity (“acquiring indication information for a PDCCH monitoring periodicity, wherein the indication information comprises a first PDCCH monitoring periodicity; monitoring the first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity; and when the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring the PDCCH in a next slot including a PDCCH resource set;” [0007]; Fig. 11);
receiving a random access channel message from a user equipment (UE) (“Step 1101: sending DCI on the PDCCH based on indication information for the PDCCH monitoring periodicity.” [0108]; Fig. 14 and furthermore “First, the terminal needs to determine which DCI format the PDCCH carries… After initiating a random access, the desired information is a Random Access Channel (RACH) response.” [0043]); and
monitoring the downlink control channel for in-band control information from the base station according to a second monitoring periodicity based at least in part on the received random access channel message (“when the indication information further includes a second PDCCH monitoring periodicity and the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity.” [0007]; Fig. 11).

Regarding claim 13
Jiang previously discloses the method of claim 1, further comprising:
Jiang further discloses receiving a control command from the base station (“the PDCCH is an indication sent by the base station” [0042] and furthermore “sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity, wherein the indication information includes a first PDCCH monitoring periodicity” [0008]);
transitioning from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to the first monitoring periodicity based at least in part on the received control command (“when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity.” [0008]. If an indication information was not received from the base station, there would be no second monitoring periodicity and therefore by default, the first monitoring periodicity would be used.); and
monitoring the downlink control channel according to the first monitoring periodicity based at least in part on the transitioning (“acquiring indication information for a PDCCH monitoring periodicity, wherein the indication information comprises a first PDCCH monitoring periodicity; monitoring the first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity; and when the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring the PDCCH in a next slot including a PDCCH resource set;” [0007]; Fig. 11).

Regarding claim 14
Jiang previously discloses the method of claim 1, further comprising:
Jiang further discloses transmitting an indication of a monitoring state (e.g. “active state”, “idle state”) of the wireless device to the base station, wherein the monitoring state is based at least in part on the wireless device monitoring the downlink control channel according to the first monitoring periodicity or the second monitoring periodicity (“Because of randomness or non-uniformity of arrival times of different service packets, in an actual network, when a terminal is in an active state and continuously monitoring the PDCCH, the terminal does not receive a PDCCH belonging to the terminal in each sub-frame or slot, and the processing of terminal blindly detecting the PDCCH in these sub-frames or slots actually consumes power and the terminal does not receive real data.” [0004] and furthermore “For the DCI format, the terminal obtains a certain DCI according to its current desired state.  For example, when the terminal is in an idle state, the desired information is paging system information (SI).” [0043]).

Regarding claim 17
Jiang previously discloses the method of claim 1, 
Jiang further discloses wherein the second monitoring periodicity is associated with a shorter monitoring interval than the first monitoring periodicity (“It should be noted that the second PDCCH monitoring periodicity is located within the first PDCCH monitoring periodicity, and the period length of the second PDCCH monitoring periodicity is generally less than or equal to the period length of the first PDCCH monitoring periodicity.” [0061]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 2-4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. US Pub 2021/0368367(hereinafter “Jiang”), and in view of Barriac et al. US Pub 2016/0081031 (hereinafter “Barriac”). 
Regarding claim 2
Jiang previously discloses the method of claim 1, the receiving comprising:
Jiang does not specifically teach measuring, using a receive energy analog block of the wireless device, an energy level during one or more configured slots; and determining that the measured energy level satisfies a threshold, wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the determining.
In an analogous art, Barriac discloses measuring, using a receive energy analog block of the wireless device (e.g. “AP 310” in Fig. 3), an energy level during one or more configured slots (“When the AP 310 has data 322 to transmit to a STA 314, for example, the AP 310 may measure an energy level of a transmission channel on which the AP 310 wants to transmit.  The energy level of the transmission channel may be measured by measuring the energy level of different interference sources and/or Wi-Fi transmissions.  The measurement may also be based on an existing noise floor and/or ambient energy.  In one aspect, the measurements may be performed periodically (e.g., every 9 microseconds).” [0039]; Fig. 3); and
determining that the measured energy level satisfies a threshold (“The AP 310 may compare the measured energy level of the transmission channel to a first threshold energy level (e.g., -62 dB) to determine if the transmission channel is busy.” [0039; Fig. 3), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the determining (“the STA 314 may receive the first threshold energy level and/or the second threshold energy level in a third message 324 from an AP (e.g., the AP 310 within STA 314's BSS).  For example, the STA 314 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message or a management frame from the AP 310.  In another aspect, the STA 314 may be preconfigured with the first threshold energy level and receive a third message 324 from the AP 310 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level.” [0048]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jiang’s method for control channel monitoring, to include Barriac’s method for measuring an energy level of a transmission channel, in order to efficiently regulate the transmission power of access points and stations in a wireless network based on energy detection (Barriac [0003]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Barriac’s method for measuring an energy level of a transmission channel into Jiang’s method for control channel monitoring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 3
Jiang, as modified by Barriac, previously discloses the method of claim 2, further comprising:
Barriac further discloses receiving, from the base station (i.e. “AP 302” in Fig. 3), signaling that indicates the threshold (“the AP 310 may receive the first threshold energy level and/or the second threshold energy level in a first message 318 from another AP (e.g., the AP 302).  For example, the AP 310 may be preconfigured with the first threshold energy level and may receive the second threshold energy level in a beacon message from the AP 302.  In an aspect, the AP 310 may be preconfigured with the first threshold energy level and receive a first message 318 from the AP 302 with an updated first threshold energy level that may be higher or lower than the preconfigured first threshold energy level.” [0046]).

Regarding claim 4
Jiang, as modified by Barriac, previously discloses the method of claim 2, further comprising:
Jiang and Barriac do not specifically teach amplifying a waveform corresponding to the received random access channel; and forwarding the amplified waveform to the base station, wherein the amplifying and forwarding are based at least in part on the determining.
In an analogous art, Sawai discloses in Fig. 3 a relay device to perform amplifying a waveform corresponding to the received random access channel (“Such a relay device, upon receiving a signal transmitted from a base station in a downlink, amplifies the signal and transmits the amplified signal to a communication terminal.  By performing such relay, the relay device can increase the signal-to-noise ratio compared to when a signal is transmitted directly from the base station to the communication terminal.” [0003]; and
forwarding the amplified waveform (i.e. “amplified signal”) to the base station (“Likewise, in an uplink, the relay device can also maintain the high signal-to-noise ratio by relaying a signal transmitted from the communication terminal to the base station.” [0003]), wherein the amplifying and forwarding are based at least in part on the determining (as taught by Ly).
(Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Jiang’s method for control channel monitoring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 29
Abedini discloses an apparatus for wireless communication (“An apparatus for wireless communication at a relay node of a wireless communications network” [0013]), comprising:
a processor; and memory coupled with the processor (“The apparatus may include a processor, memory coupled with the processor, and instructions stored in the memory.” [0013]), the processor and memory configured to:
monitor a downlink control channel for in-band control information from a base station according to a first monitoring periodicity (as afore-mentioned in claim 1 discussion); 
receive a random access channel message from a user equipment (UE) (as afore-mentioned in claim 1 discussion); and
monitor the downlink control channel for in-band control information from the base station according to a second monitoring periodicity based at least in part on the received random access channel message (as afore-mentioned in claim 1 discussion).

Claims 5, 6, 18-22, 24, 25, 27, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, and in view of Sawai US Pub 2012/0182930 (hereinafter “Sawai”). 
Regarding claim 5
Jiang previously discloses the method of claim 1, the receiving comprising:
Jiang does not specifically teach processing, using a digital block of the wireless device, the received random access channel message.
In an analogous art, Sawai discloses processing, using a digital block (i.e. “digital processing unit 330”) of the wireless device (i.e. “relay device 30”), the received random access channel message (“FIG. 12 is a functional block diagram showing the configuration of the relay device 30.  As shown in FIG. 12, the relay device 30 includes a plurality of antennae 320a to 320n, an analog processing unit 324, an AD/DA converter unit 328, and a digital processing unit 330.” [0115]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jiang’s method for control channel monitoring, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Jiang’s method for control channel monitoring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Jiang, as modified by Sawai, previously discloses the method of claim 5, further comprising: 
Sawai further discloses forwarding the processed random access channel message to the base station (“Likewise, under the control of the control unit 342, the relay data addressed to the base station 10 is read from the buffer 338 into the encoder 340 using resource block for the UL of the relay link.” [0122]; Fig. 12), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the forwarding (as taught by Ly).

Regarding claim 18
Jiang previously discloses the method of claim 1, 
Jiang does not specifically teach wherein the wireless device comprises a wireless repeater.
In an analogous art, Sawai discloses wherein the wireless device comprises a wireless repeater (“The relay unit may transmit the relay signal for the communication terminal to be relayed through beam forming.” [0013]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jiang’s method for control channel monitoring, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Jiang’s method for control channel monitoring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19
Sawai discloses a method for wireless communications at a base station (i.e. “base station 10” in Fig. 6), comprising:
transmitting, to a wireless device (“The base station 10, upon receiving the RACH preamble, acquires TA (Timing Advance) information, and transmits the TA information together with allocation resource information to the relay device 30 or the communication terminal 20 (S64).” [0080]), receiving an indication of a random access channel message from the wireless device (“First, as shown in FIG. 6, the relay device 30 or the communication terminal 20 transmits an RACH (Random Access CHannel) preamble to the base station 10 (S62).” [0080]); and
Sawai does not specifically teach in-band control information using a downlink control channel according to a first periodicity; transmitting, to the wireless device, in-band control information using the downlink control channel according to a second periodicity based at least in part on the received indication.
In an analogous art, Jiang discloses in-band control information using a downlink control channel (i.e. PDCCH) according to a first periodicity (“sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity, wherein the indication information includes a first PDCCH monitoring periodicity” [0008]; Fig. 11),
transmitting, to the wireless device (e.g. relay device device 30 as taught by Sawai), in-band control information using the downlink control channel according to a second periodicity (“when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity.” [0008]; Fig. 11) based at least in part on the received indication (“It should be noted that the second PDCCH monitoring periodicity is located within the first PDCCH monitoring periodicity, and the period length of the second PDCCH monitoring periodicity is generally less than or equal to the period length of the first PDCCH monitoring periodicity.” [0061]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sawai’s relay device, to include Jiang’s method for control channel monitoring, in order to minimize transmission loss (Jiang [0004-0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jiang’s method for control channel monitoring into Sawai’s relay device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20
Sawai, as modified by Jiang, previously discloses the method of claim 19, further comprising:
Jiang further discloses transmitting a control command (e.g. “downlink control information (DCI) on PDCCH” [0008]) to the wireless device based at least in part on the received indication of the random access channel message (“First, the terminal needs to determine which DCI format the PDCCH carries… After initiating a random access, the desired information is a Random Access Channel (RACH) response.” [0043]), wherein the in-band control information is transmitted according to the second periodicity based at least in part on the transmitted control command (“the indication information includes a first PDCCH monitoring periodicity and a second PDCCH monitoring periodicity, when the indication information further includes the second PDCCH monitoring periodicity, the second PDCCH monitoring periodicity is used to enable a terminal to monitor a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity when the terminal does not detect a first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity.” [0008]).

Regarding claim 21
Sawai, as modified by Jiang, previously discloses the method of claim 20, 
Jiang further discloses wherein the control command comprises a physical downlink control channel message (“the terminal detects a PDCCH transmitted by a base station in a blind decode manner to acquire Downlink Control Information (DCI).” [0037]).

Regarding claim 22
Sawai, as modified by Jiang, previously discloses the method of claim 19, further comprising:
Jiang further discloses transmitting a control command to the wireless device (“the terminal detects a PDCCH transmitted by a base station in a blind decode manner to acquire Downlink Control Information (DCI).” [0037]); and
transmitting, to the wireless device, in-band control information using the downlink control channel according to the first periodicity based at least in part on the control command (“sending downlink control information (DCI) on PDCCH based on indication information for a PDCCH monitoring periodicity, wherein the indication information includes a first PDCCH monitoring periodicity;” [0008]).

Regarding claim 24
Sawai, as modified by Jiang, previously discloses the method of claim 19, further comprising:
Jiang further discloses receiving an indication (i.e. PDCCH) of a monitoring state (e.g. “active state”, “idle state”) of the wireless device, wherein the monitoring state is based at least in part on the wireless device monitoring the downlink control channel according to a first monitoring periodicity or a second monitoring periodicity (“Because of randomness or non-uniformity of arrival times of different service packets, in an actual network, when a terminal is in an active state and continuously monitoring the PDCCH, the terminal does not receive a PDCCH belonging to the terminal in each sub-frame or slot, and the processing of terminal blindly detecting the PDCCH in these sub-frames or slots actually consumes power and the terminal does not receive real data.” [0004] and furthermore “For the DCI format, the terminal obtains a certain DCI according to its current desired state.  For example, when the terminal is in an idle state, the desired information is paging system information (SI).” [0043]); and
sending a control command to the wireless device based at least in part on the received indication of the monitoring state of the wireless device (“First, the terminal needs to determine which DCI format the PDCCH carries.  For the DCI format, the terminal obtains a certain DCI according to its current desired state.  For example, when the terminal is in an idle state, the desired information is paging system information (SI).  When uplink data is ready for transmission, the desired information is a terminal grant.  After initiating a random access, the desired information is a Random Access Channel (RACH) response.” [0043]).

Regarding claim 25
Sawai, as modified by Jiang, previously discloses the method of claim 19, the receiving comprising:
Sawai further discloses receiving, from the wireless device, a forwarded waveform (i.e. “amplified signal”) corresponding to the random access channel message, wherein the forwarded waveform is at least one of amplified or processed (“Such a relay device, upon receiving a signal transmitted from a base station in a downlink, amplifies the signal and transmits the amplified signal to a communication terminal.  By performing such relay, the relay device can increase the signal-to-noise ratio compared to when a signal is transmitted directly from the base station to the communication terminal.  Likewise, in an uplink, the relay device can also maintain the high signal-to-noise ratio by relaying a signal transmitted from the communication terminal to the base station.” [0003]).

Regarding claim 27
Sawai, as modified by Jiang, previously discloses the method of claim 19,
Jiang further discloses wherein the second monitoring periodicity is associated with a shorter monitoring interval than the first monitoring periodicity (“It should be noted that the second PDCCH monitoring periodicity is located within the first PDCCH monitoring periodicity, and the period length of the second PDCCH monitoring periodicity is generally less than or equal to the period length of the first PDCCH monitoring periodicity.” [0061])

Regarding claim 28
Sawai, as modified by Jiang, previously discloses the method of claim 19, 
Sawai further discloses wherein the wireless device comprises a wireless repeater (“The relay unit may transmit the relay signal for the communication terminal to be relayed through beam forming.” [0013]).
	
Regarding claim 30
Jiang discloses an apparatus for wireless communication (i.e. “network device 1500” in Fig. 15; [0167]), comprising: 
a processor (“processor 1501” in Fig. 15; [0167]); 
and memory (“memory 1503” in Fig. 15; [0167]) coupled with the processor, the processor and memory configured to: transmitting, to a wireless device, in-band control information using a downlink control channel according to a first periodicity; receive an indication of a random access channel message from the wireless device; and transmit, to the wireless device, in-band control information using the downlink control channel according to a second periodicity based at least in part on the received indication.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 19. Therefore apparatus claim 30 corresponds to method claim 19 and is rejected for the same reasons of obviousness as used in claim 19 rejection above.

Claims 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, and in view of Abedini et al. US Pub  (hereinafter “Abedini”). 
Regarding claim 7
Jiang previously discloses the method of claim 1, further comprising:
Jiang does not specifically teach setting a monitoring periodicity transition timer based at least in part on the received random access channel message.
In an analogous art, Abedini discloses setting a monitoring periodicity transition timer based at least in part on the received random access channel message (“configuration for the transition timer may be based on the timing alignment timer, a random access channel (RACH) configuration of the MT, or a combination thereof.” [0026]; [0009]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jiang’s method for control channel monitoring, to include Abedini’s relay device with associated timer(s), in order to efficiently maintain synchronization with other nodes (Abedini [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Abedini’s relay device with associated timer(s) into Jiang’s method for 

Regarding claim 8
Jiang, as modified by Abedini, previously discloses the method of claim 7, further comprising:
Abedini further discloses receiving a control command from the base station prior to expiration of the monitoring periodicity transition timer (“the one or more service enhancements may include allowance capability to receive updated TA commands over PDSCH following configured timer expiration.  In other cases, the one or more service enhancements may include periodic resource allocation for performing contention free random access (CFRA) procedures and TA request transmission, prior to or following configured timer expiration.” [0113]), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the received control command (as taught by Ly).

Regarding claim 9
Jiang, as modified by Abedini, previously discloses the method of claim 8, further comprising:
Jiang further discloses transitioning from monitoring the downlink control channel (i.e. PDCCH) according to the first monitoring periodicity (i.e. first PDCCH monitoring periodicity) to monitoring the downlink control channel according to the second monitoring periodicity (i.e. second PDCCH monitoring periodicity) based at least in part on the received control command (“First, the terminal needs to determine which DCI format the PDCCH carries.” [0043]), wherein the downlink control channel is monitored according to the second monitoring periodicity based at least in part on the transitioning (“acquiring indication information for a PDCCH monitoring periodicity, wherein the indication information comprises a first PDCCH monitoring periodicity; monitoring the first PDCCH in a monitoring slot belonging to the first PDCCH monitoring periodicity; and when the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring the PDCCH in a next slot including a PDCCH resource set; or when the indication information further includes a second PDCCH monitoring periodicity and the first PDCCH is not detected in the monitoring slot belonging to the first PDCCH monitoring periodicity, monitoring a second PDCCH in a monitoring slot belonging to the second PDCCH monitoring periodicity.” [0007]).

Regarding claim 10
Jiang, as modified by Abedini, previously discloses the method of claim 8, further comprising:
Jiang further discloses transitioning from monitoring the downlink control channel according to the first monitoring periodicity (i.e. first PDCCH monitoring periodicity) to monitoring the downlink control channel according to the second monitoring periodicity (i.e. second PDCCH monitoring periodicity) based at least in part on the received random access channel message (as taught by Abedini “the relay node may perform RACH on the uplink, to reestablish uplink Synchronization” [0121]);
transitioning from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to a third monitoring periodicity based at least in part on the received control command (“when receiving a monitoring periodicity length change indication, replacing a first predefined period length of a first PDCCH monitoring periodicity by a third predefined period length to monitor the PDCCH.” [0098]); and
monitoring the downlink control channel according to the third monitoring periodicity based at least in part on transition from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to the third monitoring periodicity (“Specifically, when a monitoring periodicity length change indication is received, and the first predefined period length of the first PDCCH monitoring periodicity is replaced by the third predefined period length to monitor the PDCCH, the monitoring periodicity length change indication is indicated by DCI, MAC CE, or a RRC signaling.” [0135]).

Regarding claim 11
Jiang, as modified by Abedini, previously discloses the method of claim 8, 
Jiang further discloses wherein the control command comprises a physical downlink control channel message (“the terminal detects a PDCCH transmitted by a base station in a blind decode manner to acquire Downlink Control Information (DCI).” [0037]).

Regarding claim 12
Jiang, as modified by Abedini, previously discloses the method of claim 7, further comprising:
Abedini further discloses transitioning from monitoring the downlink control channel according to the second monitoring periodicity to monitoring the downlink control channel according to the first monitoring periodicity (i.e. continue normal operation during initial monitoring periodicity) based at least in part on expiration of the monitoring periodicity transition timer (“a relay node or DU entity of a relay node may become inactive in the DU transition state, may continue normal operation in the DU transition state, may become semi-active with a reduced set of offered services in the DU transition state, etc. In some cases, the DU transition state may be associated with a transition state timer (e.g., a transition timer).” [0064] and furthermore “the DU transition state may allow for uplink synchronization continuity or re-establishment with antecedent devices as a means to regain access to network resources (e.g., in cases where a next TA value is received while the relay node is operating in the DU transition state, prior to expiration of the transition timer, the relay node may reestablish uplink synchronization)” [0068]).

Regarding claim 15
Jiang previously discloses the method of claim 1, further comprising:
Jiang does not specifically teach receiving in-band control information from the base station based at least in part on monitoring the downlink control channel according to the second monitoring periodicity, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a receive time interval for the radio frequency analog signal, a transmit beam direction for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof.
In an analogous art, Abedini discloses receiving in-band control information from the base station based at least in part on monitoring the downlink control channel according to the second monitoring periodicity, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a transmit beam direction for the radio frequency analog signal  (“Transmissions in different beam directions may be used to identify (e.g., by the base station 105 or a receiving device, such as a UE 115) a beam direction for subsequent transmission and/or reception by the base station 105… a UE 115 may employ similar techniques for transmitting signals multiple times in different directions (e.g., for identifying a beam direction for subsequent transmission or reception by the UE 115), or transmitting a signal in a single direction (e.g., for transmitting data to a receiving device)” [0090]), a receive time interval for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof (“Time intervals in LTE or NR may be expressed in multiples of a basic time unit, which may, for example, refer to a sampling period of T.sub.s=1/30,720,000 seconds… In some cases, a subframe may be the smallest scheduling unit of the wireless communications system 100, and may be referred to as a transmission time interval (TTI).  In other cases, a smallest scheduling unit of the wireless communications system 100 may be shorter than a subframe or may be dynamically selected (e.g., in bursts of shortened TTIs (sTTIs) or in selected component carriers using sTTIs).” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jiang’s method for control channel monitoring, to include Abedini’s relay device with associated timer(s), in order to efficiently maintain synchronization with other nodes (Abedini [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Abedini’s relay device with associated timer(s) into Jiang’s method for control channel monitoring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sawai, in view of Jiang, and further in view of Sivavakeesar et al. US Pub 2013/0064173 (hereinafter “Sivavakeesar”). 
Regarding claim 23
Sawai, as modified by Jiang, previously discloses the method of claim 22, further comprising:

In an analogous art, Sivavakeesar discloses determining a handover of a user equipment (UE), wherein the control command is transmitted to the wireless device based at least in part on the handover (“to supporting the user traffic, Relay 16 can be turned on dynamically (i.e., on-demand) in case the node to which UE 14 currently camps on cannot support the required data as demanded by UE 14.  Under such circumstances, the camped on base station (i.e., relay 18 or D-eNB 10) can wake up relay 16 and handover the traffic thereto, after taking the required measurements.” [0071]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sawai’s relay device, as modified by Jiang, to include Sivavakeesar’s relay node in a mobile telecommunications system, in order to provide relay functionality to extend coverage and/or increase throughput in wireless networks (Sivavakeesar [0027]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sivavakeesar’s relay node in a mobile telecommunications system into Sawai’s relay device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, and in view of Abedini, and further in view of Sawai. 
Regarding claim 16
Jiang, as modified by Abedini, previously discloses the method of claim 15, further comprising:

In an analogous art, Sawai discloses performing an amplification operation for the radio frequency analog signal based at least in part on the in-band control information (“The analog processing unit 224 converts a high-frequency signal transmitted from the plurality of antennae 220a to 220n into a baseband signal by performing analog processing such as amplification, filtering, or down conversion.  In addition, the analog processing unit 224 converts a baseband signal supplied from the AD/DA converter unit 228 into a high-frequency signal.” [0105]); and 
transmitting an amplified radio frequency analog signal to the base station based at least in part on the performed amplification operation (“Such a relay device, upon receiving a signal transmitted from a base station in a downlink, amplifies the signal and transmits the amplified signal to a communication terminal.  By performing such relay, the relay device can increase the signal-to-noise ratio compared to when a signal is transmitted directly from the base station to the communication terminal.  Likewise, in an uplink, the relay device can also maintain the high signal-to-noise ratio by relaying a signal transmitted from the communication terminal to the base station.” [0003]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jiang’s method for control channel monitoring, as modified by Abedini, to include Sawai’s relay device, in order to efficiently regulate the transmission power of access points and stations in a wireless network (Sawai [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Sawai’s relay device into Jiang’s method for control channel monitoring since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Regarding claim 26
Sawai, as modified by Jiang, previously discloses the method of claim 19, further comprising:
Sawai and Jiang do not specifically teach receiving an amplified radio frequency analog signal from the wireless device based at least in part on the in-band control information, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a receive time interval for the radio frequency analog signal, a transmit beam direction for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof.
In an analogous art, Abedini discloses receiving an amplified radio frequency analog signal (as taught by Sawai) from the wireless device based at least in part on the in-band control information, wherein the in-band control information indicates a receive beam direction for a radio frequency analog signal, a transmit beam direction for the radio frequency analog signal (“Transmissions in different beam directions may be used to identify (e.g., by the base station 105 or a receiving device, such as a UE 115) a beam direction for subsequent transmission and/or reception by the base station 105… a UE 115 may employ similar techniques for transmitting signals multiple times in different directions (e.g., for identifying a beam direction for subsequent transmission or reception by the UE 115), or transmitting a signal in a single direction (e.g., for transmitting data to a receiving device)” [0090]),
a receive time interval for the radio frequency analog signal, a transmit time interval for the radio frequency analog signal, or some combination thereof (“Time intervals in LTE or NR may be expressed in multiples of a basic time unit, which may, for example, refer to a sampling period of T.sub.s=1/30,720,000 seconds… In some cases, a subframe may be the smallest scheduling unit of the wireless communications system 100, and may be referred to as a transmission time interval (TTI).  In other cases, a smallest scheduling unit of the wireless communications system 100 may be shorter than a subframe or may be dynamically selected (e.g., in bursts of shortened TTIs (sTTIs) or in selected component carriers using sTTIs).” [0095]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Sawai’s relay device, as modified by Jiang, to include Abedini’s relay device with associated timer(s), in order to efficiently maintain synchronization with other nodes (Abedini [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Abedini’s relay device with associated timer(s) into Sawai’s relay device since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464